DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 (Currently Amended): A converter comprising a converter shell for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant, said converter comprising a boiler section for the cooling of process gas between an upstream catalytic layer and a downstream catalytic layer,
wherein the boiler section comprises one or more water tube boilers used to cool the process gas between the upstream catalytic layer and the downstream catalytic layer in the 
wherein the converter further comprises a hot gas line attached to the upstream catalytic layer so that some process gas bypasses the boiler section, wherein the hot gas line is used to control the temperature of the downstream catalytic layer, and
the converter further comprising a mixing point that receives the bypassed process gas from the hot gas line and cooled process gas from the boiler section, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1796